DETAILED ACTION
Claims 1-15 are cancelled. Claims 16-34 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/8/2021 was filed prior to the mailing date of the mailing of this action.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.



Drawings
New corrected drawings in compliance with 37 CFR 1.84(h) (3) are required in this application because “hatching must be used to indicate section portions of an object...”, see MPEP 608.02, applicant’s drawings do not distinguish between material differences such as rubber, and metal. 
 	Applicant is advised that the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 



Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Specification
The abstract of the disclosure is objected to because the length of the abstract exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-25 and 38-31 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hamilton (US 3434691).
Regarding claim 16, Hamilton discloses a valve assembly (10,see Fig. 4) “for controlling cooling fluid flows in a motor vehicle”, the valve assembly comprising: 
- a valve housing (22,12,18) having a main housing body (22) and a housing cover (12,18) connected to the main housing body, a valve body receiving space (within 24) being developed in the valve housing, which is enclosed by the main housing body and the housing cover, 
- a fluid line system having at least two fluid lines (66,68), which run in different spatial regions starting from the valve body receiving space, 
- a valve body (30) tapering along an actuation axis (the inherent vertical centerline of 30), which is accommodated in the valve body receiving space rotatable about the actuation axis in such a way that by rotating the valve body about the actuation axis, a fluid connection situation of at least two fluid lines of the fluid line system is changeable, and 
- a prestressing means (72 spring), which applies a pressure onto the valve body along the actuation axis in a tapering direction, wherein both the valve body as well as at least the main housing body are formed as injection molded parts from thermoplastic (col.2, lns. 19-25,59-64).

The claimed limitations: “for controlling cooling fluid flows in a motor vehicle”, is considered as intended use limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

    PNG
    media_image1.png
    414
    418
    media_image1.png
    Greyscale


Regarding claim 17, Hamilton discloses the housing cover is fused to the main housing body (col. 2, lns. 33-45, heating is used to join the 2 parts together, therefore the cover is considered as being fused to the main body).

Regarding claim 18, Hamilton discloses the housing cover is welded to the main housing body (col. 2, lns. 33-45, heating is used to join the 2 parts together, therefore the cover is considered as being welded  to the main body, since the two parts are joined by applying heat).

Regarding claim 19, Hamilton discloses the valve housing comprises only the main housing body and the housing cover as housing components (as shown in Fig. 4, these are the only “housing components”).

Regarding claim 20, Hamilton discloses at least two connection formations (at the left needle 68, and at the right recess 66) are formed on the outer side of the valve housing for connecting a fluid line to the latter (as shown in Fig. 4).

Regarding claim 21, Hamilton discloses an actuating shaft (40) protrudes from the valve body along the actuation axis, which penetrates through the valve housing.

Regarding claim 22, Hamilton discloses between the valve body and a wall bounding the valve body receiving space, a shell element (the tapered outer surface of 30) made of a plastic (Kel-F ®) having a low coefficient of friction is disposed.
Regarding claim 23, Hamilton discloses that  the plastic that has a low coefficient of friction is taken from the group consisting of polytetrafluoroethylene, ethylene tetrafluoroethylene copolymer, polyoxymethylene, polyphtalamide, polyvinylidene fluoride, a thermoplastic filled with a friction-reducing filler (Kel-F ® , col. 2, lns. 66-67, where this is considered as PCTFE or (PolyChloroTriFluoroEthylene) which is a fluorocarbon based polymer, old and well known in the fluid handling art), a thermoplastic filled with friction-reducing graphite and a thermoplastic filled with friction-reducing PTFE.
Regarding claim 24, Hamilton discloses the valve body abuts directly on a wall (the tapered wall of 22 as shown in Fig. 4) bounding the valve body receiving space, the valve body being formed from a plastic having a low coefficient of friction (Kel-F ® , col. 2, lns. 66-67, where this is considered as PCTFE or (PolyChloroTriFluoroEthylene) which is a fluorocarbon based polymer, old and well known in the fluid handling art).

Regarding claim 25, Hamilton discloses that  the plastic that has a low coefficient of friction is taken from the group consisting of polytetrafluoroethylene, ethylene tetrafluoroethylene copolymer, polyoxymethylene, polyphtalamide, polyvinylidene fluoride, a thermoplastic filled with a friction-reducing filler (Kel-F ® , col. 2, lns. 66-67, where this is considered as PCTFE or (PolyChloroTriFluoroEthylene) which is a fluorocarbon based polymer, old and well known in the fluid handling art), a thermoplastic filled with friction-reducing graphite and a thermoplastic filled with friction-reducing PTFE.
Regarding claim 28, Hamilton discloses the prestressing means (72) is supported on the valve housing side with a first support section (the inner horizontal surface of 18 abutting the uppermost of 18) and on the valve body side with a second support section (top washer 70) that is different from the first support section (as shown in Figure 4).

Regarding claim 29, Hamilton discloses a sliding bushing (the bottom washer 70) is situated between the second support section and the valve body, which is in a sliding contact engagement with the second support section (as shown in Figure 4) and/or with the valve body.
Regarding claim 30, Hamilton discloses the prestressing means is made of metal (72 Belleville spring are made of metal as is old and well known in the use of Belleville springs in the fluid handling art).

Regarding claim 31, Hamilton discloses the prestressing means (72) is the only metallic component in the valve housing (since part of 38,40 is outside of the housing the spring 72 is considered the only metallic component in the housing. Further it is noted that Figure 2 discloses washer 48 as Kel-F®, therefore washers 70 are similarly considered as being the same material).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton ‘691 in view of Schenck (US 2713987). The claims being rejected in an alternative reading of the claims should the above rejections not be found persuasive.
Regarding claim 22, Hamilton has disclosed all of the features of the claimed invention although is silent to having, between the valve body and a wall bounding the valve body receiving space, a shell element made of a plastic having a low coefficient of friction is disposed.
Schenck teaches the use of a shell element (liner 25) made of a plastic (liner 25, Teflon ®, col. 4, lns. 33-63) having a low coefficient of friction is disposed.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to employ a shell element as taught by Schenck into the device of Hamilton to have  a shell element made of a plastic having a low coefficient of friction is disposed, in order to have a sealing surface which can be removed and replaced in the field during maintenance and have a sealing surface which is better at higher pressures due to the fillers being used (Schenck, col. 4, lns. 45-63).  

Regarding claim 23, Schenck discloses that  the plastic that has a low coefficient of friction is taken from the group consisting of polytetrafluoroethylene, ethylene tetrafluoroethylene copolymer, polyoxymethylene, polyphtalamide, polyvinylidene fluoride, a thermoplastic filled with a friction-reducing filler (col. 4, lns. 45-63), a thermoplastic filled with friction-reducing graphite and a thermoplastic filled with friction-reducing PTFE.
Claim(s) 16,26,27,33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steiner et al. (US 6585003) in view of Auweder et al. (DE102009031191A1).
Regarding claim 16, Steiner et al. discloses a valve assembly (100,see Fig. 1) “for controlling cooling fluid flows in a motor vehicle”, the valve assembly comprising: 
- a valve housing (110) having a main housing body (surrounding 112) and a housing cover (surrounding 124) connected to the main housing body, a valve body receiving space (the space within the tapered bore surrounding 112) being developed in the valve housing, which is enclosed by the main housing body and the housing cover, 
- a fluid line system having at least two fluid lines (4 lines are shown connected to 112, two upper and two lower lines), which run in different spatial regions starting from the valve body receiving space, 
- a valve body (112) tapering along an actuation axis (the inherent vertical centerline of 112), which is accommodated in the valve body receiving space rotatable about the actuation axis in such a way that by rotating the valve body about the actuation axis, a fluid connection situation of at least two fluid lines of the fluid line system is changeable, and 
- a prestressing means (124 abuts the upper part of 112 as shown in Figure 1), which applies a pressure onto the valve body along the actuation axis in a tapering direction.
Steiner et al. are silent to having that the valve body as well as at least the main housing body are formed as injection molded parts from thermoplastic.

Auweder et al. teaches that the use of plastic injection molding  is cost effective.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute a plastic material as taught by Auweder et al.  for the material in the body and valve of Steiner et al. to have the valve body as well as at least the main housing body are formed as injection molded parts from thermoplastic, in order to replace machining with plastic injection molding to reduce overall cost (see the end of the first paragraph in the machine translation attached with the Moesner reference) of the valve assembly due to the injection molding process as is old and well known in the art.  
The claimed limitations: “for controlling cooling fluid flows in a motor vehicle”, is considered as intended use limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 26, Steiner et al. disclose the valve body has at least one volume (upper volume at 120 for 116) through which fluid is able to flow in the operation of the valve assembly, 
the valve body having on its outer side at least one rib (130 cords, col. 3, lns. 48-60) protruding away from the actuation axis and running on the outer side of the valve body, which in the outer surface of the valve body surrounds the flow-through volume or an opening of the flow-through volume through which fluid is able to flow.

Regarding claim 27, Steiner et al. disclose the valve body has a plurality of flow-through volumes and/or a plurality of flow-through openings (as shown in Figure 1, at the upper and lower valve areas for 116/118) in its outer surface, each flow-through volume and/or each flow-through opening being surrounded by at least one rib (130,132 cords, col. 3, lns. 48-60)  protruding on the outer side of the valve body and running along an outer side of the valve body.
Regarding claim 33, Steiner et al. disclose the valve assembly has two valve bodies that are coaxial (as shown in Figure 1) with respect to the actuation axis, are axially movable relative to each other, and are respectively axially loaded.
Regarding claim 34, Steiner et al. disclose the two valve bodies are connected to each other for joint rotation (as shown in Figure 1, and col.3,lns,19-38).

Claim(s) 32 is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton ‘691 in view of Nalini et al. (US 20070090316).
Regarding claim 32, Hamilton discloses all of the features of the claimed invention although is silent to having the prestressing means is made of a stainless steel. Nalini et al. teaches that the prestressing means (51) is made of a stainless steel (para.0080). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the stainless material as taught by Nalini et al for the material in the Belleville washer of Hamilton in order to have a corrosion resistant material that will avoid chemical compatibility issues with the fluid being used or the external surroundings where the valve is being utilized, as is old and well known in the fluid handling art.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753